                   Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 1 of 14



 1    Muneerah Crawford Pro Se
      605 Willow Rd #231                                                                                                  \
2     Menlo Park California 94025
      650-304-7166
                                                                                                           D19
3
                                            UNITED STATES DISTRICT COURT                   CLERK U S DISTR%ONG
                                                                                                            COURT'
4                                                                                       NORTHERN DISTRICT Of CALIFORNIA
                                          NORTHERN DISTRICT OF CALIFORNIA
5
     VIUNEERAH CRAWFORD,PRO SE                                         No.;
6
                      Plaintiff,
                                                             C
7
     |/s.                                                                                    ENCE
                                                                  PROFESSIONAL MEDICAL NEGLIGE
8                                                                 VIOLATION OF THE FEDERAL EMTALA ACT
     <j\ISER PERMANENTE HOSPITAL REDWOOD CITY 42 U. S.C. 1395DD
9      ALIFORNIA DBA KAISER FOUNDATION
     4EALTHPLAN INC.,                                             DEMAND FOR JURY TRIAL
10
                      Defendant
11
                                                 INTRODUCTION
12
                        This case involves Kaiser Permanente Hospital, Redwood City California, and their failure to
13
      provide stabilizing care.(1)Based on the plain language ofthe statute EMTALA continues past adniission until the
14
      patient is actually stabilized(2). Plaintiff Muneerah Crawford was not stable at the time of discharge and suffered
15
      harm as a result. All "discharges" from a hospital are considered transfers under the EMTALA ACT and it is the
16
      Hospitals duty to provide sufficient treatment at the time oftransfer(3) Kaiser Permanente Redwood City failed to
17
      provide that treatment before discharge. Kaiser Foundation Healthplan is a 501c charity and they ovm Kaiser
18
      Permanente Hospital Redwood City California. Kaiser Foundation Healthplan has a directive to all Hospital
19
      employees. Doctors, Nurses, and persons involved in patient care to abide by the Federal EMTALA ACT,and to
20
      document in the patient's medical record that they have abided by indicating Medicare requirements have been
21
      fullfiled.
22


23


24


25


26

                                                                  Muneerah Crawford
27


28
      PROFESSIONAL MEDICAL NEGLIGENCEVIOLATION OF THE FEDERAL EMTALA ACT4: U. S.C.
      1395DDDEMAND FOR JURY TRIAL - 1
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 2 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 3 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 4 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 5 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 6 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 7 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 8 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 9 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 10 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 11 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 12 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 13 of 14
Case 3:19-cv-01573-LB Document 1 Filed 03/26/19 Page 14 of 14
